Citation Nr: 1511037	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than January 25, 1999, for the grant of service connection for anxiety and schizoaffective disorders, to include whether the July 1977 rating decision contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Mr. Theodore C. Javi, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1973 to December 1974. 

This matter returns to the Board of Veterans' Appeals (Board) by a December 2014 Order from the United States Court of Appeals for Veterans Claims (Court) which endorsed a November 2014 Joint Motion for Remand, vacated a May 2014 Board decision, which in pertinent part, denied entitlement to an effective date prior to January 25, 1999 for award of service connection for a psychiatric disorder, to include on the basis of CUE in July 1977 rating decision, and remanded the matter for action complying with the joint motion. 

As a matter of background, the matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This case was previously before the Board for appellate consideration in December 2012 when the Board denied the Veteran's claim for effective date earlier than April 18, 2006, for the establishment of service connection for a psychiatric disorder, to include on the bases of CUE in July 1977 and July 1999 rating decisions.  The Veteran appealed that decision to the Court.  A September 2013 Court order granted the parties' joint motion for remand, vacated Board's December 2012 decision, and remanded the claim to the Board compliance with the terms of the joint motion. 

In May 2014, the Board awarded an effective date of January 25, 1999, and not earlier, for the establishment of service connection for a psychiatric disorder, and found no CUE in a July 1977 rating decision.  The Veteran appealed that decision to the Court, which gives rise to the current matter on appeal. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to service connection for a nervous condition in March 1977, over one year after his separation from service.
 
2.  In an unappealed July 1977 rating decision, the RO denied entitlement to service connection for a nervous condition on the bases that the Veteran's in-service diagnosis of a character and behavior disorder is not an injury or disability within the meaning of applicable legislation, and it had not been shown that anxiety neurosis was incurred in or aggravated by service or related to the character and behavior disorder diagnosed during service. 

3.  In July 1985, the Veteran sought to reopen his previously denied claim for service connection for nervous condition, but the RO confirmed and continued the denial of the Veteran's claim in an unappealed July 1985 rating decision.  

4.  The Veteran filed an informal claim to reopen his previously denied claim of entitlement to service connection for a psychiatric disorder on January 25, 1999, and the Veteran's claim has been continuously prosecuted thereafter. 

5.  The July 1977 rating decision did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of that decision.
 

CONCLUSION OF LAW

The criteria for an effective date prior to January 25, 1999 for the establishment of service connection for an acquired psychiatric disorder, to include consideration of CUE in a July 1977 rating decision, have not been met.  38 U.S.C.A. §§ 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400, 20.200 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126, is not applicable to a claim for revision or reversal of a final decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc). 

The Board notes that this appeal arises from the Veteran's disagreement with the effective date assigned following the granting of service connection.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran's attorney has demonstrated actual knowledge of how to substantiate the claim.  The Board otherwise finds that all necessary development of this downstream earlier-effective-date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.

2.  Earlier Effective Date, to include Clear and Umistakable Error (CUE) in a July 1977 Rating Decision

The Veteran is seeking entitlement to an effective date prior to January 25, 1999 for the establishment of service connection for schizoaffective and anxiety disorders.  In doing so, he has moved to revise or reverse the July 1977 rating decision on the bases of CUE. 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

In this case, the record shows that in March 1977 VA received the Veteran's claim for entitlement to service connection for a nervous condition.  By the way of a July 1977 rating decision, the RO denied the Veteran's claim for service-connected compensation for a psychiatric disorder.  The Veteran was notified later that month of the denial of his claim.  The Veteran did not appeal. The Veteran sought to reopen his claim for service connection for a nervous condition in July 1985, but the RO, in a July 1985 rating decision, confirmed the previous denials of service-connected compensation and non service-connected disability pension.  The Veteran was notified of that decision, but he did not appeal. 

As discussed at length in the May 2014 Board decision, the Board found that on January 25, 1999, the Veteran had submitted an informal claim to reopen his previously denied claim for service connection for psychiatric disability.  The Board further found that the Veteran's claim was not adjudicated by the RO in the July 1999 rating decision, and therefore, it remained pending until it was decided in an August 2007 rating decision which granted service connection for schizoaffective disorder and anxiety disorder.  In the May 2014 decision, the Board found that an effective date of January 25, 1999, and not earlier, was warranted for service connection for schizoaffective disorder and anxiety disorder.  

Significantly, the Veteran does not contend, and the record does not otherwise show, that he submitted a timely appeal as to the July 1977 and July 1985 rating decisions.  38 C.F.R. § 20.302.  The RO's July 1977 and July 1985 rating decisions became final.  See 38 U.S.C.A. §7105 (a); 38 C.F.R. § 20.1103.  The record shows that Veteran submitted his informal request to reopen his claim of service connection on January 25, 1999.  The record does not reflect that VA received any other statement by the Veteran or his representative received between the July 1985 rating decision and the January 25, 1999 informal claim, which might indicate the Veteran's intent to submit an application to reopen his claim.  See 38 C.F.R. § 3.155. 

The law and VA regulations concerning this issue are quite clear, as set forth above: the effective date for a grant of service connection after a final disallowance can be no earlier than the date of receipt of the claim to reopen.  Here, January 25, 1999 is the date of receipt of the Veteran's informal request to reopen his claim.  As such, the assignment of an effective date prior to January 25, 1999 is not warranted for the award of service connection for schizoaffective disorder and anxiety disorder.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r).  

Since the July 1977 rating decision is final, the Veteran is left with only one option in his attempt to obtain earlier effective date prior to January 25, 1999: a claim alleging that the RO's July 1977 rating decision contained clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a).

In essence, a claim of CUE is a collateral attack upon an otherwise final RO rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  Therefore, a Veteran who seeks retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

The Court has stated that CUE is a very specific and rare kind of "error."  It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (upholding the validity of 38 C.F.R. § 3.105(a)).  See also 38 U.S.C.A. § 5109A (West Supp. 2001) and 38 C.F.R. § 3.105(a) (2001).

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebateable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c). 

Therefore, in order to determine whether the July 1977 rating decision involved CUE, with respect to the claims on appeal, the Board must review the evidence that was of record at the time of the decision.  A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314, and Luallen v. Brown, 8 Vet. App. 92, 95 (1995)).

In the July 1977 rating decision, the RO denied the Veteran's claim for service-connected compensation for a psychiatric disorder.  The RO noted that in-service diagnosis was character/behavior disorder, which was not a disability under the law.  The RO concluded that there was no evidence to show that the Veteran's currently diagnosed anxiety neurosis was related to the condition diagnosed in service as a character and behavior disorder, and service connection was denied for anxiety. 

The Veteran contends that in the July 1977 rating decision that denied entitlement to service connection for a psychiatric condition contains CUE because the RO failed to provide sufficient reasons and bases for that decision in that there is no indication that the RO applied or properly applied the presumptions of soundness and aggravation in adjudicating the claim.  The Veteran contends that there was insufficient evidence of record with which VA could establish by clear and unmistakable evidence both that the claimed condition existed prior to service and was not aggravated during service.  The Veteran believes that if the presumptions of soundness and aggravation been applied or properly applied, there would have been a manifest change in the outcome of the decision as the RO would have been bound to award service connection. 

In September 2012, the Veteran also asserted that the July 1977 rating decision contains CUE because the RO failed to apply principles of chronicity and continuity of the claimed disability under 38 C.F.R. § 3.303(b) and presumptive service connection for the chronic disease of psychosis under 38 C.F.R. § 3.309(a).  The Veteran contends that the evidence of record showed that the Veteran received in-service treatment for mental health problems, he had a post-service mental health diagnosis, and continuity of symptoms.  In support of that contention, he cited findings in a September 2006 report of psychiatric examination and that examiner's opinion that it was reasonable to conclude that problems that the Veteran was suffering with during service were consistent with his current diagnosis of schizoaffective disorder.  The Veteran believes that had 38 C.F.R. §§ 3.303(b) and 3.309(a) been applied at that time of the July 1977 rating decision, there would have been a manifest change in the outcome of the adjudication of the claim as the RO would have been bound to award service connection. 

As noted, the Board's previous December 2012 and May 2014 decisions were vacated by Court Orders in September 2013 and December 2014, respectively, and the matter was remanded both times for readjudication consistent with the terms of the joint motion for remand.  Essentially, in both instances, the parties to the joint motions asserted that the Board failed to properly address the Veteran's contentions regarding the RO's application of the presumption of sounds and the Board, itself, failed to properly apply the presumption of soundness.  Notably, in the November 2014 joint motion, the parties agreed that the Board failed to correctly apply the presumption of soundness when it conflated the issue of whether a condition existed prior to service in 38 C.F.R. § 3.303(c) with language applied to the presumption of aggravation contained in 38 C.F.R. § 3.306.  The Board hopes to now properly address the Veteran's assertions regarding the matter of CUE in the July 1977 rating decision. 

Again, in order to determine whether the July 1977 rating decision involved CUE, the Board must determine whether there was clear and unmistakable error based on the record and the law that existed at the time of that decision.  

At the time of the July 1977 rating decision, the evidence of record included the Veteran's service treatment records, VA examination reports, a March 1977 VA Income-Net Worth and Employment Statement (VA Form 21-527), and lay statements of the Veteran and his mother.

The Veteran's service treatment records show that on reports of medical history and medical examination for the purpose of enlistment in January 1973, the Veteran denied any psychiatric or mental health-related complaints and stated that he was in good health.  He noted that his usual occupation was a taxi dispatcher.  The January 1973 report of medical examination indicates that the Veteran was psychiatrically normal on clinical evaluation.  There were no disqualifying defects noted and the Veteran found to be qualified for enlistment and induction.  A "1" was assigned for the Veteran's PULHES rating for his psychiatric condition ("S"). 

On February 27, 1973, the Veteran requested to see "MHCS" for "problems." 

On March 6, 1973, he was placed on limited duty for three days due to right foot muscle strain.  On March 15, 1973, he was placed on limited duty with no physical training or running due an upper respiratory infection and a right foot strain. 

On April 2, 1973, he complained of a diarrhea since two days prior with 20 bowel movements since one day prior.  Treatment with Kaopectate did not work. He also complained of bad nerves and stated that he wanted tranquilizers.  Diagnostic impression was diarrhea.  The Veteran was referred to a medical doctor.  Valium #20 was prescribed. 

On May 1, 1973, the Veteran reported a two month history of diarrhea that occurred every other day.  He requested to see a psychiatrist due to nervousness.  He was evaluated by a physician's assistant later that day at which time he reported two prior episodes of "nervous breakdowns" in civilian life, "rx by family physician prior to entry into service."  It was noted that he had difficulty since entry in military service in February 1973 in that he failed physical training in BCT and was placed into STC.  He had vague complaints of diarrhea associated with anxiety or stressful situations ever since, which was uncontrolled with medication.  It was noted that he had been "seen by MHC service on one occasion (no notes) and now states that he feels that he cannot make it and wants out."  Diagnostic impression was character and behavior disorder.  A mental health consultation was requested. 

On July 9, 1973, the Veteran complained of memory loss, fatigue and anorexia.  He was referred to a medical doctor for evaluation.  A report of laboratory findings on July 10, 1973 was not reflective of any abnormal findings. 

A September 13, 1973 dental medical history questionnaire shows that the Veteran denied experiencing fainting spells often, recently being under the care pf a physician, and hospitalization in the past five years.  He reported that he was taking Valium for nerves. 

On October 23, 1973, the Veteran stated that he had diarrhea due to nervousness and Kapectate was not effective.  He also complained of blackouts.  Diagnostic impression was highly nervous, asti pupils.  He was referred to a medical doctor for evaluation, which was performed by the captain of the medical command. Diagnostic impression was "problem of anxiety and adjustment."  Mental hygiene consultation was requested, which stated that psychiatric evaluation was recommended due to history of chronic anxiety problems needing frequent use of tranquilizers and what seemed to be a problem adjusting.  Psychiatric consultation performed by a social work/psychology specialist, indicated that the Veteran had been at Mental Hygiene Consultation Service on numerous occasions since October 4, 1973.  The Veteran had related problems of confusion and anxiety centered around the duties and various tasks given to him at his unit.  His anxiety manifested by confusion as to the duties he was to perform and trouble adjusting to his job situation.  Prior to being returned to duty he was counseled to help realize his situation and more clearly understand his obligations in the military.  It was recommended that follow-up be coordinated between the mental hygiene clinic and the Veteran's company commander. 

On May 1, 1974, the Veteran reported that he was refused for blood donation at a blood bank in the last week due to what he was told was low blood pressure, reportedly 90/70, which he was told to have checked out.  He reported that he had been feeling very tired and he tended to fall asleep.  Physical and laboratory evaluation showed a blood pressure reading of 110/68 and a hematocrit level of 45 percent.

On June 4, 1974, the Veteran complained of "personal problems."  History of the Veteran's complaint was contained in Mental Hygiene Services report. 

On November 27, 1974, a permanent physical profile (DD Form 3349) was issued due to permanent limitations evidenced by medical examination and a review of the Veteran's health record due to defects of sensorineural hearing loss (H3) and refractive error (E2).  PULHES rating for the Veteran's psychiatric condition ("S") was "1" previously and on the date the physical profile was issued.  Assignment restrictions included no assignment involving habitual or frequent exposure to loud noises or firing of weapons. 

Reports of discharge/"EDP discharge" medical history and examination dated December 6, 1974 show that the Veteran reported that his health was fair.  He did not state whether he was using any medication.  He endorsed past and/or present symptoms of "recent weight gain or loss," "frequent trouble sleeping," and "depression or excessive worry."  He denied any history of treatment for a mental condition and ever being rejected for or discharged from military service for mental health reasons.  The examiner noted partial left ear deafness with a H2 profile. Report of medical examination showed that the Veteran was psychiatrically normal on clinical evaluation.  His PULHES rating for psychiatric condition was "1."  No mental health related defects or diagnoses were noted.  The Veteran was found qualified for separation. 

The Veteran was discharged from active service on December 31, 1974, and at that time, he signed a Statement of Medical Condition in which he indicated that to the best of his knowledge his medical condition since separation examination more than three days prior to discharge had changed with respect to a hearing deficit.  He filed a claim for VA compensation or pension benefits for hearing loss.  Neither document contained any indication of a mental health complaint, finding or diagnosis. 

The Veteran's DD Form 214 shows that he was inducted into military service on February 13, 1973.  It shows that his military occupational specialty from the date of induction until August 21, 1973, was "mechanic."  From August 22, 1973, until his discharge from active service on December 31, 1974, his military occupational specialty was "none." 

On March 30, 1977, a correspondence was received from the Veteran's representative, which indicated that the Veteran wished to file a "supplemental claim" for service connection for a nervous condition.  In support of the claim, a March 1977 VA Income-Net Worth and Employment Statement (VA Form 21-527) and lay statements of the Veteran and his mother were submitted.  The Veteran reported in-service treatment for his claimed condition at Fort Lewis in 1974 and he requested that such records be obtained in support of his claim.  His VA Income-Net Worth and Employment Statement indicated that he became totally disabled on the date of his discharge from active service.  He indicated that he quit his last job as a mechanic in the Army on account of ear and nervous conditions.  The Veteran's mother indicated that after the Veteran's discharge from service he became extremely nervous and frustrated, particularly when attempting to secure employment.  She believed it could have been a result of his hearing loss during service.

The Veteran was afforded a VA psychiatric examination in connection with his claim for service connection for a nervous condition in June 1977.  He reported he had experienced progressive feelings of nervousness and apprehension since his father died [prior to service] in 1968.  He reported in-service treatment at the mental hygiene clinic.  However, the VA examiner noted that the claims file was not available for review, and VA examiner found that the exact nature of any in-service treatment and the Veteran's discharge from service was a little obscure.  The Veteran had remained unemployed since his discharge from service.  On examination, the Veteran denied any particular depression or suicidal ideation.  There was no history of hallucinations or delusions.  He was oriented and cooperative, but rather verbose and apprehensive.  He was of average intelligence consistent with his educational background.  His abstracting ability was fair, his memory was good, and there was no evidence of looseness of association or depersonalization.  He appeared competent from a legal standpoint.  Diagnosis was anxiety neurosis. 

On this record, in July 1977, the RO denied service connection and non service-connected disability pension for anxiety neurosis.  The RO noted that the Veteran's service medical records showed that he was interviewed in the Mental Hygiene Clinic during service and that he reported two episodes of "nervous breakdowns" prior to entering service, "rx by his family physician."  The RO stated that in-service diagnosis was character/behavior disorder, which was not a disability under the law.  The RO stated that at the time of the Veteran's discharge from service he had no complaints nor was there shown any indication of any mental disorder.  The RO noted findings contained in the report of VA psychiatric examination in June 1977.  The RO concluded that there was no evidence to show that the Veteran's currently diagnosed anxiety neurosis was related to the condition diagnosed in service as a character and behavior disorder, and service connection was denied for anxiety. 

In a correspondence dated July 19, 1977, the RO notified that Veteran that his claim for service connection for psychiatric disability was denied.  The notice stated that in order to establish entitlement, the evidence must show that the disability was incurred in or aggravated by military service.  The RO stated that the Veteran's service medical records showed two pre-service episodes of a nervous condition treated by his family doctor.  At the time of discharge, there were no complaints or any indication shown of a nervous condition.  Service connection was not established for a nervous condition.  The Veteran did not appeal.

The criteria extant at the time of the July 1977 rating decision provided that service connection is warranted when the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 C.F.R. § 3.303(a) (1977). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (1977).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  Id. Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required.  Id. 

Regarding pre-service disabilities noted in service, regulation provided that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional confirmatory evidence is necessary.  38 C.F.R. § 3.303(c) (1977).  Consequently, with notation or discovery during service of such residual conditions with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.  Id.  Similarly, manifestation of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish pre-service existence thereof.  Id.  In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  Id.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  Id. 

The law regarding the presumption of soundness extant in 1977 provided that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1977).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Determinations should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  Id. 

On review, it is not in dispute that the requirements for application of the presumption of soundness were satisfied at that time of the July 1977 rating decision.  In that regard, the Veteran served on active duty and was discharged under honorable conditions.  His service records contained no indication of any clinical finding or diagnosis of a psychiatric defect, disorder or infirmity at the time the Veteran was examined, accepted and enrolled for service.  Thus, the presumption of soundness applied at the time of the RO's adjudication of the Veteran's claim for service connection for a nervous condition in July 1977. 

It is also undisputed that once the presumption of soundness attaches to a claim for service connection, VA bears the burden of showing that the claimed condition both clearly and unmistakably preexisted service and that it clearly and unmistakably was not was not aggravated during service.  The Veteran is correct in his assertion that he had no burden nor was he required to show that the claimed condition did not exist prior to service or that it aggravated therein. 

The Veteran contends that the July 1977 rating decision contains CUE in that the RO failed to apply the presumption of soundness in adjudicating his claim for service connection for a nervous disorder.  He claims that the July 1977 rating decision did not (1) say that he suffered from a pre-existing mental health condition, (2) reference VA standards for adjudicating claims for service connection for preexisting conditions, or (3) provide a sufficient reasons or bases as to how or whether the presumption of soundness was applied. 

The Veteran also contends that the July 1977 rating decision contains CUE in that the RO failed to consider, discuss, or adequately analyze principles of chronic disease and continuity pursuant to 38 C.F.R. § 3.303(b) and chronic diseases subject to presumptive service connection (psychosis) under 38 C.F.R. § 3.309(a).

The Board finds the Veteran's allegations of CUE in the 1977 rating decision based on the RO's failure to consider or apply the presumption of soundness, principles of chronic disease and continuity, and chronic disease subject to presumptive service connection to be unpersuasive.  Prior to February 1990, the RO was not required to provide a statement of reasons or bases for their decision, and the Federal Circuit has held that RO decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the ROs' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for that decision"); see also Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final [RO] decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").  Accordingly, to establish [clear and unmistakable error] in a pre-February 1990 [RO] decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the [RO's] adjudication of the case."  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005). 

In this case, it is not clear from the face of the July 1977 rating decision that the RO did not consider or apply the presumption of soundness, principles of chronic disease and continuity, and chronic disease subject to presumptive service connection.  While the rating decision did not contain an explicit finding as to the preexistence of a nervous condition or that such was shown to have clearly and unmistakably preexisted service, the RO did acknowledge the Veteran's self-report of a pre-service history of nervous breakdowns.  Also, notice of the July 1977 rating decision stated that to substantiate a claim for service connection, the evidence must show that the claimed condition was incurred in or aggravated by military service.  On these facts, it is not clear from the face of the rating decision that the presumption of soundness was not considered or applied.

Similarly, as to principles of chronic disease and continuity under 38 C.F.R. § 3.303(b), the July 1977 rating decision noted in-service diagnosis of character and behavior disorder, which it stated was not a disability under the law.  It further stated that there was no evidence showing that the Veteran's currently diagnosed anxiety neurosis is related to the condition diagnosed in service as a character and behavior disorder.  This language suggests that the RO considered and applied principles of chronic disease and continuity under 38 C.F.R. § 3.303(b).  On these facts, it is not clear from the face of the rating decision that principles of chronic disease and continuity under 38 C.F.R. § 3.303(b) were not considered or applied.

As to chronic disease subject to presumptive service connection, the rating decision noted findings on VA psychiatric examination in June 1977 that the Veteran either explicitly denied any history of symptoms indicative of psychosis or the examiner found no evidence of psychosis on psychiatric evaluation.  Thus, it is not clear from the face of the July 1977 rating decision that the RO failed to apply principles of presumptive service connection for chronic disease (psychosis).  38 C.F.R. § 3.309(a) (1977). 

As to the presumption of soundness, the Veteran contends that even assuming that it was applied, the RO failed to apply it correctly.  Specifically, he claims that the evidence of record at the time of the July 1977 rating decision was not sufficient evidence from which the RO could find that the claimed psychiatric disorder clearly and unmistakably pre-existed his period of service.  He asserts that there was no competent medical evidence addressing his mental status prior to service and there was no competent medical opinion of record as to whether his mental problems documented during service were the same as whatever mental problems he may have had prior to his period of service.  He claims that in the absence of a medical opinion to that effect, the RO committed error in finding that there was clear and unmistakable evidence that the claimed psychiatric disorder pre-existed his period of service.  The Veteran asserts that his unguarded statements cannot constitute evidence of his mental condition prior to his period of service. 

In this case, the Board is unable to find that any failure of the RO to apply or discuss the presumption of soundness constitutes CUE in the July 1977 rating decision.  The Veteran's DD Form 214 shows that he was enlisted into military service on February 13, 1973.  On February 27, 1973, only two weeks after enlistment, he requested to go to the mental hygiene clinic for "problems."  His DD Form 214 further shows that from the date of enlistment until August 21, 1973, the Veteran's military occupational specialty was listed as "mechanic."  From August 22, 1973, until he was discharged on December 31, 1974, however, his military occupational specialty was listed as "none."  Service treatment records show that on May 1, 1973, the Veteran reported two pre-service histories of "nervous breakdowns" for which he was treated for by a physician with medication.  He reportedly had experienced difficulty since he was enlisted in to military service in that he failed his physical training test during basic training and he was placed into "STC."  He stated that he felt like he could not make it in service and indicated that he wanted out. 

The Board also reiterates that regulation at the time of the 1977 rating decision provided that as to pre-existing disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional confirmatory evidence is necessary. Consequently, with notation or discovery during service of such residual conditions and with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that they pre-existed service.  38 C.F.R. § 3.303(c) (1977). Thus, the Board finds that there was sufficient evidence of record at the time of the 1977 rating decision from which the RO could conclude that the Veteran clearly and unmistakably had a pre-existing psychiatric disorder and that a medical opinion or medical evidence of the Veteran's pre-service mental health status were not required to find that a psychiatric disorder clearly and unmistakably pre-existed his period of service.

As to the second prong of the presumption of soundness, the Veteran contends that even were VA to improperly conclude that the first prong of the presumption of soundness had somehow been rebutted, VAOPGCPREC 3-2003 makes clear that the burden of proof remained with VA as to the second prong regarding aggravation.  He argues that proper application of the presumption of soundness required that VA provide clear and unmistakable evidence that any pre-existing disability was not aggravated during service.  He contends that he was not required to provide any evidence of worsening; rather, it was VA's burden to demonstrate a lack of aggravation by clear and unmistakable evidence.  He further contends that contrary to repeated VA errors to the contrary, causation is not for consideration in adjudication of this issue.

The Board disagrees and finds that at the time of the 1977 rating decision, reasonable minds could conclude that there was clear and unmistakable evidence that any pre-existing disability was not aggravated during service. 

Here, the Board acknowledges that a review of the service treatment records shows that the Veteran sought treatment for mental health problems at least three or four times during his period of service.  Nevertheless, the evidence does not demonstrate an aggravation of his pre-exisiting disability.  Notably, in May 1973, the Veteran reported two pre-service episodes of nervous breakdowns in civilian life, "rx by family physician prior to entry into service."  This report constitutes strong evidence that the Veteran was treated with medication for significant mental health problems prior to service, and the severity of a disorder prior to service is certainly relevant to the question of whether such disorder was aggravated by service.  Given this history, it cannot be said the mere fact that the Veteran was treated for mental health problems during service represented aggravation of his disability during service.  This is buttressed by notation in October 1973 that the Veteran had a history of chronic anxiety problems that required frequent use of tranquilizers. 

On report of medical history at the time of separation examination in December 1974, the Veteran endorsed past and/or present symptoms of recent weight gain or loss, frequent trouble sleeping, and depression or excessive worry; however, he received a normal psychiatric examination and no psychiatric disorder was indicated in summary of diagnosis and defects.  Also, in comparing the Veteran's weight noted in his enlistment and separation examinations, it shows only a 5 pound decrease in the Veteran's weight during service of approximately 1 year and 10 months in duration.  A five pound weight loss over a period of 1 year and 10 months cannot be said to be not uncommon for any person during military service, regardless of their mental health status.  Also, the report of medical history shows that the Veteran answered "yes: to "have you ever had or have you now (please check at left of each item). . . frequent trouble sleeping, and depression or excessive worry."  This cannot be said to be reflective of any permanent aggravation in a psychiatric disorder during or by military service as there is no indication that the Veteran's responses were not reflective of his mental health problems prior to service.  Although the Veteran responded "no" to those same questions at the time of his enlistment examination, given his in-service report of psychiatric treatment for nervous breakdowns prior to service, the Veteran's denial of such symptoms at the time of enlistment cannot be deemed as credible responses.  

Finally, and perhaps most significantly, the Veteran's PULHES rating shows that a "1" was assigned for "S" for the psychiatric condition at the time of enlistment examination in January 1973, in a November 1974 report of physical profile, and at the time of separation examination.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id. 

On review, the Board finds that there was sufficient evidence of record at the time of the 1977 rating decision from which the RO could conclude that the Veteran's pre-existing psychiatric disorder clearly and unmistakably was not aggravated during or by his military service.  The aforementioned facts combined with notation in the 1977 rating decision of two pre-service episodes of "nervous breakdowns" and that there was no indication of a mental disorder during separation examination implies a finding by the RO that a mental disorder clearly and unmistakably pre-existed military service and the rating decision implicitly determined that the presumption of soundness had been rebutted by clear and unmistakable evidence.  

These conclusions are supported by the fact that the record in 1977 shows the Veteran was open and consistent in reporting significant pre-service psychiatric problems, having acknowledged two breakdowns prior to service to both military examiners and a VA examiner.  In addition, at no point during the pendency of his 1977 claim did the Veteran put forth any lay assertions that his disorder underwent any worsening while on active duty.  In fact, the only description offered by the Veteran as to his history at that time was a report of having experienced progressive feelings of nervousness and apprehension since 1968. 

The Board notes the Veteran's contention that VA cannot rely on the absence of recorded evidence of worsening, because VA cannot consider the absence of evidence of substantive negative evidence or because such reliance affects an impermissible burden shift to the Veteran to generate post service medical evidence to prove aggravation that is to be presumed.  The Board finds that the Veteran's contentions are unpersuasive.  

In that regard, the Board notes that the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  In this case, the Veteran signed a statement of medical condition on the date he was discharged from service indicating that since his separation examination was performed, with the exception of his hearing, his medical condition had not changed.  In addition, the Veteran filed a claim for service connection for hearing loss on the date of his discharge from service; however, he did not file a claim for service connection for a mental disorder until March 1977.  In a March 1977 statement, the Veteran's mother stated that after (not since) the Veteran's discharge from service, he had been extremely nervous and frustrated, particularly when attempting to secure employment.  On VA examination in June 1977, the Veteran reported progressive feelings of nervousness and apprehension since 1968.  In this case, the Veteran's recent statements of a worsening of his mental condition during or because of service are contradicted by past records that were associated with the file at the time of the 1977 decision in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his mental condition.  

Based upon the language and context of the Veteran's statement of medical condition on the date of his discharge from service in 1974, the Board finds that it was reasonable to construe that the Veteran was reporting all the symptoms he was experiencing at that time.  Therefore, his failure to report any complaints of a mental condition at that time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

The adjudicators findings are otherwise consistent with the lack of any objective findings of any psychiatric abnormalities at the time of the Veteran's December 1974 separation examination combined with repeated notations during service of the Veteran's difficulty adjusting to military service, and the October 1973 notation that problems of confusion and anxiety centered around confusion as to the various military duties and tasks assigned to him, was not reflective of aggravation of the pre-existing psychiatric condition.  Such determination would have been buttressed by the lack of any evidence of post-service mental health related treatment, complaints, findings, or diagnosis.  While there was a statement from the Veteran's mother which reported a history of frustration since discharge, particularly when attempting to secure employment, she related such frustration to the Veteran's perceived hearing loss.  As noted, at the time of the June 1977 psychiatry examination, the Veteran dated progressive feelings of nervousness and apprehension to his father's death prior to his enlistment in to military service and he denied any particular depression or suicidal ideation.  While it was noted that he received treatment at the mental hygiene clinic during service, the Veteran did not report or otherwise suggest that there was any permanent worsening of his claimed nervous condition during or by his military service.  

The aforementioned facts, combined with notation in the 1977 rating decision that there was no indication of a mental disorder during separation examination, supports the reasonableness of the conclusion that a mental disorder clearly and unmistakably was not aggravated by military service.  In short, although the Veteran admittedly was not required to show evidence that his psychiatric condition worsened or was aggravated during or by service, it was nevertheless reasonable for the RO to conclude at the time, based on the evidence of record, that a pre-existing disorder was clearly and unmistakably not aggravated by service. 

The Board finds that the only clear error contained in the July 1977 rating decision is the RO's statement that "at the time of discharge the Veteran had no complaints nor was there shown any indication of any mental disorder."  In that regard, it is clear that the RO denied the existence of evidence in the claims file that indeed existed.  Consequently, the RO either violated the regulation requiring that determinations as to service connection will be based on review of the entire evidence of record (see 38 C.F.R. § 3.303(a) (1977)) or made an erroneous finding of fact.  Although there were no objective findings of a mental disorder shown in the report of separation examination in December 1974, the Veteran's December 1974 report of medical history shows that he reported that he then or at some time in the past experienced symptoms of weight gain or loss, frequent trouble sleeping and depression or excessive worry.  As such, it is undebatable that the RO committed error in failing to follow an applicable regulation (38 C.F.R. § 3.303(a) (1977)) and in making a misstatement of fact about the evidence and in effect denying the existence of evidence that did indeed exist and was a part of the claims file.  The RO's denial of the existence of evidence of complaints of a mental disorder and consequently its failure to following the regulation requiring that determinations as to service connection be based on review of the entire evidence of record, is error sufficient to satisfy the first CUE requirement.  See Russell v. Principi, 3 Vet. App. 310, 319; see also 38 C.F.R. § 3.303(a) (1977). 

Such error, however, cannot constitute CUE unless it is the type of error that would have manifestly changed the outcome of the RO's decision in 1977.  This may be shown where all evidence at the time of the decision "militated in support of the claim."  Crippen v. Brown, 9 Vet. App. 412, 422 (1996).  For reasons previously discussed and given that by the Veteran's own admission there was no nexus opinion of record at the time of the 1977 decision, the Board finds that there nothing in the record that indicates that this error in the July 1977 rating decision compels the conclusion, by any reasonable mind, that the result of that decision would have been manifestly different but for the error.  See Fugo, supra.  While the Veteran's separation report of medical history has some probative value, for the reasons previously discussed as to why the probative value of that report is diminished, even had the RO considered this record, the evidence of record would not have been so unequivocal that the outcome would undoubtedly be different and, therefore, the RO's failure to consider it is not clear and unmistakable error. 

Service connection for anxiety and schizoaffective disorders was ultimately granted in an August 2007 rating decision on the basis that new and material evidence consisting of October 2006 and January 2007 opinions of a VA psychiatrist and psychologist who opined that the Veteran's anxiety disorder was initially shown during military service, or alternatively, preexisted military service and was permanently worsened by his military service.  To the extent that it could be argued that there is any difference in the July 1977 and the August 2007 rating decisions regarding whether the presumption of soundness had been rebutted constitutes difference of opinion, not CUE on the part of the RO.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In light of the foregoing, the Board finds that the rating decision of July 11, 1977 was a reasonable exercise of rating judgment, adequately supported by the evidence then of record and the statutory and regulatory provisions extant at that time were correctly applied.  Therefore, on this record, the Board concludes that a valid claim of CUE has not been presented with regard to the July 1977 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Since the July 1977 rating decision is final, and in the absence of a finding of CUE in that rating decision, an effective date prior to January 25, 1999, the receipt of informal claim, is not warranted. 


ORDER

Entitlement to effective date prior to January 25, 1999 for the establishment of service connection for an acquired psychiatric disorder, to include consideration of CUE in a July 1977 rating decision, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


